Citation Nr: 0012553	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material has been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1972 to December 
1975 and from July 1977 to February 1979.

This matter comes to the Board of Veterans' Appeals from a 
July 1998 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.  The 
veteran has perfected an appeal of that decision.

The veteran was afforded a Board hearing before the 
undersigned via video conference in January 2000.  The 
transcript has been incorporated into the record.

It is apparent from the record that the claim has been 
developed on the basis of a back disability and not a neck, 
or cervical spine, disability.  The prior Board decision 
noted that an issue involving the neck had not been developed 
for appellate review, and that continues to be the case in 
this request to reopen the claim.  Consequently an issue of 
entitlement to service connection for a neck disability has 
not been developed for appellate review and is not before the 
Board at this time.  It is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back disorder based on new and material evidence was 
denied by a January 1997 Board decision, and that decision is 
final.

2.  Evidence received since the final 1997 Board decision is 
new, in that it is not cumulative and was not previously 
considered by decisionmakers, it bears directly or 
substantially on whether the veteran's back condition is 
related to service, and it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a back 
disability is plausible.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision denying the claim of 
entitlement to service connection for a back disabiity based 
on new and material evidence is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence received since the January 1997 Board decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(a); 38 C.F.R. §§ 3.303, 3.304 (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the January 1997 Board 
decision included service medical records dated in November 
1973 indicating that the veteran was involved in a motor 
vehicle accident and sustained neck sprain.  An x-ray report 
dated in July 1974 revealed spondylolysis of L5 with no 
evidence of spondylolisthesis.  November 1977 service medical 
records, during the veteran's second period of service, show 
the veteran reported he was pushed out of his top bunk.  An 
x-ray examination revealed a chip fracture of the right 
anterior body of L1.  Scheuermann's disease and 
spondylolisthesis L5-S1 were assessed.

A November 1977 medical board report diagnosed the veteran 
with symptomatic spondylolisthesis of L5-S1 and found that 
his condition preexisted and was not aggravated by service.  
X-ray examination revealed an old area of Scheuermann's 
disease at L1, asymptomatic, which was not attributed to the 
fall from the bunk.  Spondylolisthesis at L5-S1 was found to 
be the cause of his symptoms.  Spondylolisthesis was also 
found not to have been significantly affected by the fall.  
Military discharge was recommended.  The veteran submitted a 
rebuttal at that time in which he stated that his condition 
was caused by an inservice motor vehicle accident in the 
winter of 1972.  

A January 1979 medical board report diagnosed the veteran 
with spondylolisthesis of L5-S1 and Scheuermann's disease, 
both existing prior to and not aggravated by service.  
Military discharge was again recommended.

VA and private treatment records after service from 1983 to 
1992 indicate that the veteran was seen for complaints of low 
back pain.  In March 1983 he strained his lower back lifting 
and leaning to install plumbing.  A March 1985 VA x-ray 
examination revealed spondylolisthesis of the L5-S1.  
September 1986 VA treatment records indicated that the 
veteran pulled his back lifting a tool box.  March 1992 
private treatment records assessed a chronic lumbar spine 
injury dating back to 1978 and mild lumbar spondylosis.

The evidence of record subsequent to the January 1997 Board 
decision includes private treatment records showing that the 
veteran continued to be treated for low back pain from April 
1996 to December 1997.  X-ray examinations of the lumbar 
spine revealed spondylolysis, diffuse degenerative disc 
disease, and L5-S1 spondylolisthesis.  

In a January 1997 statement, A.C. Smith, M.D., indicated that 
the veteran's back condition "in all probability" 
preexisted service and became symptomatic when he was injured 
while serving in the Marines.  M.S. Scharf, M.D., in a 
February 1997 statement, indicated that he could not relate 
the veteran's condition to service, and in another February 
1997 statement A. Zeal, M.D., noted that the veteran's 
spondylolysis was "presumably...present since birth...." but 
went on to state, in essence, that there was a distinct 
possibility that, according to the veteran's history, the 
pain from his congenital spondylosis and spondylolisthesis 
was aggravated by the accident in service.  

March 1997 to May 1997 treatment records from C.A. Oteyza, 
M.D., show that the veteran was treated for grade I 
spondylolisthesis, lumbar spine L5-S1 causing lower back 
pain, facet arthropathy, L5-S1 also causing lower back pain, 
and lumbar sprain/strain.  He noted that the conditions were 
an exacerbation of a pre-existing lumbar sprain/strain as 
historically reported by the veteran.  In a July 1997 
statement, Dr. Oteyza indicated that lower back pain felt 
after removing an air conditioning unit in September 1996 was 
"aggravation of an old service connected injury to his lower 
back in 1979," and in a September 1997 statement, he 
indicated that the veteran's lumbar stenosis was a chronic 
problem related to the fall from his bunk in service. 

In a September 1997 statement, W.J. Faillace, M.D., reported 
that the veteran had "lumbar spine pain that originated from 
a military injury when he was thrown out of a bunk in 1977." 

The veteran also submitted a medical dictionary excerpt and 
statements from a friend and his mother.  

The veteran was afforded a January 2000 Board hearing by 
video conference.  He testified that he was free from back 
problems prior to service.  He reported that he injured his 
back after he was pushed out of his bunk in the Marine Corps.  
The veteran's friend testified that the veteran appeared to 
have no physical limitations prior to service and that he saw 
that the veteran's ability to bend was limited by pain after 
service.

Laws and Regulations

When the Board disallows a claim, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C.A. § 7104(b).  Only if new and 
material evidence is presented with respect to a claim that 
has been denied shall the claim be reopened and reviewed as 
to all of the evidence of record.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet. App. (1999) (en banc) the 
Court held that the decision of the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998);
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).   


New and Material Evidence

In this case, the service medical records and VA and private 
treatment records, hearing testimony, and the veteran's 
statements were of record at the time of the January 1997 
Board decision.

The evidence that has been added to the record since the 1997 
Board decision consists of private treatment records, hearing 
testimony and the statements of the veteran's mother and 
friend.  The Board 1997 decision denied the veteran's claim 
of entitlement to service connection for a back condition 
based upon new and material evidence finding that the 
submitted evidence was not probative of whether his current 
back condition was related to the inservice injuries about 
which he testified. The added records are new and material in 
that they tend to show a fact not known at the time of the 
January 1997 decision.  Medical evidence, specifically in the 
form of Dr. Zeal's February 1997 examination report 
suggesting that aggravation was a "distinct possibility," 
Dr. Oteyza's July and September 1997 statements, and the 
September 1997 statement of Dr. Faillace, appears to relate 
the back condition to service.  This nexus evidence must be 
considered in order to decide fairly the merits of the 
veteran's claim.  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  38 C.F.R. § 3.156.

Well-Grounded Claim

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded claim of service connection for a back 
disorder.  38 U.S.C.A. § 5107(a).  This preliminary finding 
is based on service medical records showing inservice 
complaints of back pain and injury, and the private treatment 
records cited above which appear to link the veteran's 
current disorder to service.  Accordingly, the Board is of 
the opinion that the claim of entitlement to service 
connection for a back disorder is well grounded.  See Caluza, 
7 Vet. App. at 506.  

Because the claim of entitlement to service connection for a 
back disorder is well grounded, VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a). 

In accordance with this duty, and for the reasons and bases 
set forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.


ORDER

The claim of entitlement to service connection for a back 
disorder is reopened and is well grounded.  To this extent, 
the appeal is allowed.


REMAND

Having reopened the claim for service connection for a back 
disorder, de novo review of all the evidence is indicated.  
So as to not prejudice the veteran's claim, initial review by 
the RO is indicated.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

To date, this veteran has not been provided with a VA medical 
examination.  

The Board finds that a current medical opinion is necessary 
to resolve the conflict between in-service records, including 
1977 medical board report indicating that the veteran's back 
disability was caused by a pre-existing condition, other 
negative evidence, and recent suggestions that the back 
condition is related to service.  The record as currently 
developed does not specifically contain a medical opinion of 
whether the current back disability had its onset in or was 
related to service or whether any pre-service back disability 
underwent an increase during the veteran's active duty 
service, and if so, whether that increase represented 
aggravation or was the "natural progress" of the disorder. 

In addition, the statement of the case that was issued did 
not contain laws and regulations concerning aggravation.  
Thus, the veteran has not been completely apprised of the 
legal standards for adjudicating his claim.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment or additional 
treatment for any back disorders that are 
not currently a part of the record.  
After any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

2. Then, and whether records are obtained 
or not, the veteran should be scheduled 
for an appropriate orthopedic examination 
of the back.  The examiner must review 
the claims folder in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims file must 
be provided to the examiner for review 
prior to the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should enter an 
opinion as to the most likely etiology of 
any back disorder found.  Specifically, 
the examiner is requested to express an 
opinion as to the following questions:

(a) What is the diagnosis of the 
veteran's current back disorder?  

(b) Does the record establish that the 
underlying pathology producing the 
current back disability began in service, 
that it is related to injury in service 
or that it pre-existed service?  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history provided by the veteran.

(c) If the underlying back pathology pre-
existed service, does the entire record 
covering the condition of the veteran's 
back prior to, during, and subsequent to 
service make it more likely than not that 
any current disability of the back 
represents an aggravation of the pre-
service condition beyond the progress 
that was to naturally be expected by 
reason of the inherent character/nature 
of the condition versus any change 
resulting from the physical demands of 
military service, and is that aggravation 
attributable to his period of active 
service?  If it appears the in-service 
injury was acute and transitory, or was a 
temporary flare-up, that should also be 
noted.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity, if 
feasible.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  The RO should 
review the requested examination report 
and the required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand.  If any development requested 
above has not been furnished, including 
any requested findings and/or opinions on 
examination, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


